Citation Nr: 1336896	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for residuals of Hodgkin's lymphoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel





REMAND

The Veteran served on active duty from June 1972 to December 1982, August 2003 to July 2004, June 2006 to November 2008, and June 2010 to about September or October 2011, with additional reserve service with the National Guard.  (Because an illegible DD 215 has been received reflecting his separation date in 2011, the Board previously directed the AOJ to obtain a legible copy.  It appears that the AOJ took no action.  A legible copy of the Veteran's DD 215 reflecting a separation dated in 2011 should be obtained.) 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO in December 2010.  A transcript of the hearing is associated with the claims file.  

The Veteran maintains that separate compensable ratings are warranted for residuals of his service-connected Hodgkin's lymphoma.  On VA examination in April 2013, radiology fluoroscopy revealed normal oral pharyngeal swallow, despite the Veteran's subjective complaints of difficulty swallowing.  A May 2013 VA scars examination report describes the characteristics of the Veteran's surgical scar and indicates that the scar did not cause limitation of function.  The diagnosis following a May 2013 VA dental and oral examination was xerostomia (dry mouth) and periodontal disease.  The examiner explained that "radiation treatment to the head/neck region can cause damage to the salivary glands if they are in the field of radiation exposure.  This damage can cause dry mouth, and is likely a contributing cause to the Veteran's xerostomia."  The examiner also explained that "periodontal disease may be worsened by radiation-induced xerostomia, but it is not the cause.  Furthermore, periodontal disease is not considered disabling."  

An August 2013 rating decision explained that under the provision of 38 Code of Federal Regulations (CFR) 3.381 dental conditions such as periodontal (gum) diseases, etc., are not considered disabling conditions for compensation purposes and may only be considered service connected for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 CFR 17.120 or 17.123.  The rating decision advised the Veteran that a copy of his dental claim had been forwarded to the VA Medical Center's Dental Clinic, and the Eligibility Section would make a determination as to whether he is eligible for any dental treatment and would request a dental rating if one is needed.

As for other claimed residuals, an additional VA examination is required to determine whether the Veteran has any neurological disability that was caused or aggravated by his service-connected Hodgkin's lymphoma, to include his previous radiation and chemotherapy treatment. 

According to an October 2007 private neurophysiologic evaluation and clinical notes dated in February 2008 and July 2008, the Veteran's peripheral neuropathy, manifested by progressive symptoms of bilateral carpal tunnel syndrome, is the result of damage to the brachial plexus nerve sustained during treatment with radiation and chemotherapy.  However, the record reflects that the Veteran also has cervical radiculitis, which also affects his upper extremities and is the result of degenerative disc disease of the cervical spine, a disorder that is separately rated.

In January 2012 and November 2012, the Board remanded this issue to the AOJ for further evidentiary development.  Each of the Board's remands directed, in pertinent part, that the Veteran be scheduled for a VA examination.  The examiner was asked to determine, if possible, the extent to which any neurological abnormalities affecting the Veteran's upper extremities can be attributed to his Hodgkin's lymphoma or treatment for the disease.  The examiner was specifically directed to take into account the findings of the Veteran's private physicians in 2007 and 2008 that he had a brachial plexus injury as a result of chemotherapy and radiation. 

The first requested examination took place in March 2012.  The examination report reflects a review of the claims folder and an examination of the Veteran.  The examiner concluded that all of the neurological abnormalities affecting the Veteran's upper extremities were the result of his nonservice-connected cervical radiculitis, and that his diagnosis and treatment of Hodgkin's lymphoma "did not change the right hand neuropathy related to a residual of his cervical fusion in 2002."  The examiner did not note or discuss the private reports of brachial plexus injury secondary to radiation treatment for Hodgkin's lymphoma, resulting in nerve damage to the upper extremities.  No explanation was provided for the finding that any neurological impairment experienced by the Veteran was not attributable to Hodgkin's lymphoma or to its treatment.

Following the November 2012 remand, the Veteran presented for an additional VA examination in April 2013.  The examination report is silent with regard to any neurological complaints or findings, and does not include a discussion of the private reports of brachial plexus injury as a result of chemotherapy and radiation.  

Thus, a remand is required so that a new VA examination may be scheduled to obtain the medical information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The examination scheduled upon remand should evaluate whether the Veteran has any neurological disability that was caused or aggravated by Hodgkin's lymphoma or its radiation treatment and chemotherapy, including any neurological disability manifested by a sensation of constriction and loss of sensation at the surgical site, and by peripheral neuropathy, to include bilateral carpal tunnel syndrome.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In correspondence received in June 2013, the Veteran accurately points out that the June 2013 supplemental statement of the case (SSOC) continued to deny the claim for a compensable rating for residuals of Hodgkin's lymphoma based solely on the size and appearance of the surgical scar.  After the Veteran is afforded an additional VA examination, the AOJ must readjudicate the issue on appeal, taking into consideration all evidence added to the file since the September 2012 SSOC and considering whether separate ratings for are warranted for any neurological residuals from Hodgkin's lymphoma or its treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a legible copy of the Veteran's DD 215 reflecting a separation date in 2011.

2.  The Veteran should be scheduled for a VA examination conducted by a neurologist and should be notified that failure to report to any scheduled examination without good cause could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.

The purpose of the examination is to determine whether the Veteran has any neurological impairment that was caused or aggravated by his Hodgkin's lymphoma, including treatment therefor by chemotherapy and radiation.  The Veteran has identified a constricted feeling and numbness at the surgical site.  Physicians in 2007 and 2008 identified a brachial plexus injury as a result of chemotherapy and radiation and appeared to suggest that the Veteran's peripheral neuropathy, manifested by bilateral carpal tunnel syndrome, had increased in severity as a result. 

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Each residual disability should be specifically identified and its symptoms detailed.

The examiner should indicate the extent to which any neurological abnormalities can be attributed to the Veteran's Hodgkin's lymphoma or treatment therefor.  The examiner should indicate whether it is as likely as not (i.e., probability of 50 percent or greater) that any current neurological abnormalities were aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his Hodgkin's lymphoma or treatment therefor.  Any conclusions in this regard must specifically take into account the findings of the Veteran's physicians in 2007 and 2008 that he had a brachial plexus injury as a result of chemotherapy and radiation, and the examiner must explain in detail any difference in opinion, with recitation to the record and/or medical authority as necessary to explain the difference.  For any neurological impairment found to be attributable to or aggravated by Hodgkin's disease or its treatment, the examiner should comment on whether the level of severity is analogous to mild, moderate, or severe incomplete or complete paralysis of the affected nerve(s).  

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the September 2012 SSOC, including the Veteran's statements and VA examination report(s) related to claimed neurological residuals.  If any benefit sought continues to be denied, the Veteran must be provided a supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

